Title: To Benjamin Franklin from John Bondfield, 19 September 1780
From: Bondfield, John
To: Franklin, Benjamin


Sr.
Bordx 19 Sepr 1780
I am honord with your favor 15th I have given Notice to the Merchants equiping the Marquis de la Fayette that I have receivd your orders to ship 56 pieces Cannon I have laying in the arsenal belonging to Congress which at their first requission shall be shipt— I write you from my Bed where I have been confind upwards of a month by a violent fever so soon as I am able to attend to Buissness shall transmit you the general accounts of my disburstments on this Account— I have the honor to be with due respect Sr Your very hhb Servt
John Bondfield
His Excellce. B. Franklin Esqr
 
Addressed: A son Excellence / Benj Franklin Esqr / Ministre Plenipotentiaire des Etats Unis / a / Paris
Notation: Bondfield John 19. Sept. 1780.
